Citation Nr: 1508418	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  11-26 482A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for left carpal tunnel syndrome (claimed as left hand/wrist condition).

2.  Entitlement to service connection for skin rashes, to include as a result of exposure to herbicides.

3.  Entitlement to service connection for degenerative disc disease lumbar spine, status post laminectomy.

4.  Entitlement to service connection for erectile dysfunction.

5.  Entitlement to service connection for color blindness.

6.  Entitlement to an initial evaluation in excess of 10 percent for post-traumatic stress disorder (PTSD).

7.  Entitlement to non-service connected pension.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from November 4, 1968 to March 2, 1972 and from March 3, 1972 to April 21, 1975.  His decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) from December 2009 and September 2010 rating actions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that granted service connection for PTSD, evaluated as 10 percent disabling, and denied the Veteran's other claims for service connection and pension. 

In November 2014, the Veteran testified at a hearing before the undersigned.  A transcript of the hearing has been associated with the claims file.  At the hearing, additional evidence was submitted, accompanied by a waiver of initial RO consideration.  This evidence will be considered by the Board in reviewing the Veteran's claims.  

The issues of entitlement to service connection for a skin condition, a back disability, color blindness, and a left wrist disability; increased rating for PTSD, and entitlement to non-service connected pension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDING OF FACT

Erectile dysfunction is not the result of a disease or injury in active service. 


CONCLUSION OF LAW

The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

In letters dated in August 2009, August 2010, and March 2014, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014).  The RO notified the Veteran of: information and evidence necessary to substantiate the claims at issue; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2014).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2014).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was afforded a VA examination in connection with his erectile dysfunction claim in September 2010.  The examiner indicated that the Veteran's medical records were reviewed and fully explained the basis for the opinion provided.  

The United States Court of Appeals for Veterans Claims has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  In the present case, the undersigned fully identified the issues on appeal and asked specific questions directed at identifying any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding and might substantiate the claim currently on appeal.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, there is compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2).

II.  Analysis.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

For injuries alleged to have been incurred in combat, 38 U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of proof regarding events that occurred during combat.  Collette v. Brown, 82 F.3d 389 (1996).  Specifically, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, the reduced evidentiary burden only applies to the question of service incurrence and permanent residuals observed at the time of the injury.  Reeves v Shinseki, 682 F.3d 988 (Fed. Cir. 2012)

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In order to determine whether the Veteran has erectile dysfunction that is related to his military service, the Veteran was afforded a VA examination in September 2010.  The Veteran indicated that erectile dysfunction had its onset around 2003 when he began to take blood pressure medications.  He had not been able to achieve penetration since 2008, but was able to ejaculate and did not have retrograde ejaculation.  He had received no therapy for erectile dysfunction, but did take Cialis.  The examiner noted that medical records were silent for erectile dysfunction.  The examiner also noted the most likely cause of the Veteran's erectile dysfunction was blood pressure medication.  Other possible causes of sexual dysfunction included hypotestosteronemia, history of tobacco use, diabetes, dyslipidemia, natural aging (>50), and psychological conditions, although the examiner specifically stated that PTSD was not a known cause of erectile dysfunction.  In this regard, the Board notes that the Veteran is not service-connected for hypertension or diabetes mellitus.  

The examiner found that there were no objective findings to support a diagnosis for erectile dysfunction at that time.  The examiner stated that, despite subjective responses to clinical testing, the pattern of these responses in conjunction with the objective findings was not consistent with erectile dysfunction and did not support a medical diagnosis.  The examiner indicated that the Veteran's medical records were silent for diagnosis or treatment for erectile dysfunction.  

A review of the Veteran's outpatient treatment records indicates diagnoses related to erectile dysfunction.  This was indicated to be an active condition.  No opinions regarding nexus to service were, however, indicated.

Based on the foregoing, the Board finds that service connection is not warranted for a left wrist condition, to include left carpel tunnel syndrome, or erectile dysfunction.  The medical evidence does not support a finding that the diagnosed left carpel tunnel syndrome is related to the Veteran's military service.  With respect to erectile dysfunction, the September 2010 VA examiner found that the medical evidence did not support a finding of erectile dysfunction and, even so, the likely cause of the condition was diabetes mellitus, medications taken for hypertension, and natural aging. The examiner also indicated that back pain was not related to erectile dysfunction and that PTSD was not a known cause of erectile dysfunction.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Nieves-Rodriguez, 22 Vet. App. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

In this case, the September 2010 VA examiner reviewed the Veteran's medical records and examined the Veteran in connection with the claim.  After examination and review, the examiner provided a definite opinion supported by a reasoned rationale.  As such, this opinion is highly probative.  

At his hearing the Veteran testified that he had experienced erectile dysfunction for 30 or 40 years and believed it was related to a bout of gonorrhea in service.  This testimony is contradicted by what he told the VA examiner.  The VA treatment records also do not report the history of erectile dysfunction dating back 30 or 40 years and show only relatively recent findings.  Although treatment records date back to 1992, they do not report erectile dysfunction prior to 2010.  His testimony as to having had erectile dysfunction since a bout of gonorrhea in service is not deemed credible.

In sum, the most probative evidence is against a link between current erectile dysfunction and a disease or injury in service.  As such, the preponderance of the evidence is against service connection.  Reasonable doubt does not arise and the claims, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for erectile dysfunction is denied.


REMAND

In December 2009 rating actions, the RO denied service connection for color blindness and entitlement to non-service connected pension.  The Veteran filed a blanket notice of disagreement dated in January 2010.  In August 2011, the RO issued a statement of the case that listed the pension claim among the issues to be addressed, but the analysis did not address the claim.  No statement of the case was issued with respect to the claim for color blindness.  Inasmuch as the RO has not furnished the Veteran statements of the case that address these issues, a remand is warranted.  38 C.F.R. § 20.201, 20.300-301; see Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Grantham v. Brown, 111 F.3d 1156 (Fed. Cir. 1997).

With respect to the Veteran's skin claim, service treatment records indicate that the Veteran was seen in service for pseudofoliculitis barbae.  He reported skin trouble on his medical history form.  He was also noted to have had a rash on his lower extremities and possible scabies.  The Veteran testified before the Board that his skin conditions began in service when he was in Vietnam.  He reported that he would get breakouts on his back and that, after service, he sought treatment at the Biloxi VA.  The Veteran was afforded a VA examination dated in December 2009.  Treatment for his skin in service was noted.  The Veteran reported that had a rash on his back which began during service in 1969 and is intermittent.  He indicated that it would flare in the summer and that it comes and goes.  On examination, the Veteran's skin was warm and dry with good skin color and normal turgor without cyanosis, ecchymosis jaundice or breakdown.  There were no rashes, acne, or chloracne is appreciated on examination.  The examiner found that there were no objective findings to support a diagnosis of dermatitis on current examination.  No nexus opinion was offered.  The Veteran's outpatient treatment records indicated a current diagnosis of seborheic dermatitis.  

With respect to the Veteran's back claim, the Veteran's service treatment records indicate that the Veteran was seen for complaints related to his back on multiple occasions.  In 1974, he was diagnosed with low back pain and was noted in December 1974 to wear a back brace.  His separation examination noted chronic low back pain.  In addition, the Veteran testified before the Board that he injured his back in Vietnam when he jumped into a hole during a firefight.  He stated that he pulled something at the time and has had back pain since that time.  The Veteran was afforded a VA examination dated in December 2009.  The examiner noted the Veteran's medical history and treatment in service, but also noted that the Veteran had a subsequent lifting injury (in April 2009) with subsequent surgeries in 1990 and 1991.  He was diagnosed with degenerative disc disease status post laminectomy.  The examiner found that, despite his in-service history of back injury and chronic low back pain, there was documentation of injury post-service with subsequent surgery.  As such, the examiner found that the Veteran's degenerative disk disease and subsequent surgery was not caused by, related to, or worsened beyond natural progression by treatment for back pain in the service.

Based on the foregoing, the Board finds that additional opinions with respect to the Veteran back and skin claims are warranted.  Specifically, the examiner should offer an opinion regarding whether the Veteran has a current skin disorder (any skin disorder diagnosed wince 2009) and, if so, offer a nexus opinion regarding whether any such disorder is related to the skin disorders noted in service.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claims adjudication).  The examiner should specifically comment on the Veteran's lay statements and testimony regarding onset of his skin conditions and continuity since service.  

With respect to the back claim, the examiner is asked to opine regarding whether the Veteran had a chronic back disorder that continued after service, or whether such disorder resolved prior to the April 1990 lifting injury.  The examiner is asked to comment on the Veteran's service treatment records showing chronic low back pain upon service separation, as well as the Veteran's lay statements and testimony regarding continuing complaints of back pain from the 1980s forward. The examiner should also offer an opinion as to the effect of the April 1990 lifting injury upon the Veteran's condition.

In this regard, the Board notes that if medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

Next, the Board notes that the Veteran has been awarded a 10 percent evaluation for his service-connected PTSD.  The Veteran was afforded a VA examination dated in September 2010 that found that the Veteran had a GAF score of 60-75.  Subsequent to this examination, the Veteran was seen multiple times, including in March and April 2011 and later in April 2013, and found to have a GAF scores of 48.  In addition, in a February 2011 treatment note, the Veteran's spouse stated that the Veteran became very violent in his sleep and that that he would fight and kick, leaving bruises on her legs.  An April 2011 treatment note also indicated that the Veteran's nightmares were more frequent and were getting worse.  It was noted that the Veteran was very depressed and that his medication was not helping.  Finally, a September 2011 Mental Residual Functional Capacity Questionaire found that the Veteran had severe chronic PTSD related to Vietnam combat experiences.  Based on the foregoing, the Veteran should be afforded an updated VA examination for his PTSD, as it appears that his condition has worsened since his last VA examination in September 2010.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Upon remand, the Veteran should also be afforded an opportunity to submit additional medical records relevant to his claims.  Updated VA treatment records should also be obtained.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b)-(c); 38 C.F.R. § 3.159(c).

The Veteran has not been afforded an examination for the left wrist claim.  He testified that he injured the wrist in the same combat related incident when he injured his back.  He related that symptoms had been present ever since the injury.  His testimony triggers VA's duty to provide an examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO should furnish the Veteran a statement of the case regarding the issues of entitlement to service connection for color blindness and entitlement to non-service connected pension.  These issues should not be certified to the Board unless the Veteran submits a timely substantive appeal.

2.  Afford the Veteran an examination to determine whether the Veteran has current skin, back or left wrist disorders that had their onset in military service or as a result of such service.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Based on his/her review of the case, the examiner is specifically requested to offer an opinion as to: 

(a)  whether the Veteran has had any skin or low back disorders diagnosed since 2009; 

(b)  if the Veteran has a skin and back disorders diagnosed since 2009, whether such disorders had their onset during active duty, or are otherwise caused or aggravated by military service.

The examiner should presume that in service back and wrist injuries occurred in combat, as reported by the Veteran. 

With respect to the back claim, the examiner is specifically asked to offer an opinion regarding whether the Veteran had a chronic back disorder that continued after service, or whether such disorder resolved prior to the April 1990 lifting injury.  The examiner should comment on the Veteran's service treatment records showing chronic low back pain upon service separation, as well as the Veteran's lay statements and testimony regarding the onset of back pain in service and continuing complaints of back pain from the 1980s forward.  The examiner should also offer an opinion as to the effect of the April 1990 lifting injury upon the Veteran's condition.

With respect to the skin claim, the examiner should comment on the Veteran's testimony that he has had a skin condition on and off since his service in Vietnam.  The examiner is asked to comment on (i) the Veteran's service treatment records indicating skin rash/scabies and diagnoses of pseudofoliculitis barbae in service, (ii) the Veteran's testimony that he has a rash on his back which began during service in 1969 that comes and goes and flares during the summer, and (iii) the Veteran's outpatient treatment records indicating that he has been diagnosed with seborheic dermatitis.

The examiner should also offer an opinion regarding whether any current skin disorder was caused or aggravated by exposure to herbicides in service.


In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

4.  Afford the Veteran a VA examination in order to assess the current severity of his PTSD. The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination. 

5.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


